                                                                                                                                 1 SCOTT C. HALL (State Bar No. 232492)
                                                                                                                                   LAURA R. SEEGAL (State Bar No. 307344)
                                                                                                                                 2 COBLENTZ PATCH DUFFY & BASS LLP
                                                                                                                                   One Montgomery Street, Suite 3000
                                                                                                                                 3 San Francisco, California 94104-5500
                                                                                                                                   Telephone: 415.391.4800
                                                                                                                                 4 Facsimile: 415.989.1663
                                                                                                                                   Email: ef-sch@cpdb.com
                                                                                                                                 5         ef-lrs@cpdb.com
                                                     One Montgomery Street, Suite 3000, San Francisco, California 94104 -5500




                                                                                                                                 6 Attorneys for Plaintiff
                                                                                                                                   MGA Employee Services, Inc.
                                                                                                                                 7

                                                                                                                                 8

                                                                                                                                 9                                     UNITED STATES DISTRICT COURT
C O B L E N T Z P A T C H D U F F Y & B A S S LL P




                                                                                                                                10              NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                                11

                                                                                                                                12 MGA EMPLOYEE SERVICES, INC.,                      Case No. 3:18-cv-03139-VC

                                                                                                                                13                       Plaintiff,                  PLAINTIFF MGA EMPLOYEE
                                                                                                                                                                                     SERVICES, INC.'S NOTICE OF MOTION
                                                                                                                                14             v.                                    AND MOTION FOR ENTRY OF FINAL
                                                                                                                                                                                     JUDGMENT AGAINST DEFENDANT
                                                                                                                                15 THE JOHN STEWART COMPANY and                      WESTBROOK HOUSING PARTNERS,
                                                                                                                                   WESTBROOK HOUSING PARTNERS, L.P.,                 L.P.
                                                                                                                                16

                                                                                                                                17                       Defendants.

                                                                                                                                18

                                                                                                                                19

                                                                                                                                20

                                                                                                                                21

                                                                                                                                22

                                                                                                                                23

                                                                                                                                24

                                                                                                                                25

                                                                                                                                26
                                                                                                                                27

                                                                                                                                28
                                                                                                                                     17452.001 4812-4895-2472.1                                                 3:18-cv-03139-VC
                                                                                                                                                      PLAINTIFF MGA EMPLOYEE SERVICES, INC.'S NOTICE OF MOTION AND
                                                                                                                                                                  MOTION FOR ENTRY OF FINAL JUDGMENT
                                                                                                                                 1 TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:

                                                                                                                                 2             PLEASE TAKE NOTICE that on July 18, 2019 at 10:00 a.m. in Courtroom 4, 17th Floor

                                                                                                                                 3 of the United States District Court, Northern District of California, 450 Golden Gate Avenue, San

                                                                                                                                 4 Francisco, California 94102, Plaintiff MGA Employee Services, Inc. (“Plaintiff” or “MGA”) will

                                                                                                                                 5 and hereby does move this Court, pursuant to Federal Rules of Civil Procedure 54 and 58, for an
                                                     One Montgomery Street, Suite 3000, San Francisco, California 94104 -5500




                                                                                                                                 6 order granting entry of final judgment in this action in favor of MGA and against Defendant

                                                                                                                                 7 Westbrook Housing Partners, L.P. (“Westbrook”).

                                                                                                                                 8             Entry of final judgment against Westbrook in this action is warranted because the Court’s

                                                                                                                                 9 February 19, 2019 Order granting MGA’s motion for summary judgment on its claims against
C O B L E N T Z P A T C H D U F F Y & B A S S LL P




                                                                                                                                10 Westbrook, and denying Westbrook’s cross-motion for summary judgment against MGA [Dkt.
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                                11 #54] (“Summary Judgment Order”), disposed of every claim, right, and liability between MGA

                                                                                                                                12 and Westbrook with respect to this action (except with respect to the amount of costs or fees to be

                                                                                                                                13 awarded to MGA as the prevailing party in this action). MGA is therefore entitled to damages in

                                                                                                                                14 the amount of $500,000, as well as pre- and post-judgment interest, and costs and reasonable

                                                                                                                                15 attorneys’ fees to be determined by the Court following entry of final judgment.

                                                                                                                                16             Additionally, while the Summary Judgment Order denied MGA’s motion for summary

                                                                                                                                17 judgment against Defendant The John Stewart Company (“John Stewart”), MGA and John

                                                                                                                                18 Stewart have now reached a settlement fully and finally disposing of every claim, right and

                                                                                                                                19 liability as between them. There is thus no just reason for delay with respect to entry of final

                                                                                                                                20 judgment against Westbrook.

                                                                                                                                21             MGA’s motion is based upon the points and authorities set forth below, the Declaration of

                                                                                                                                22 Scott C. Hall filed concurrently herewith, and the pleadings and records on file in this action.

                                                                                                                                23 DATED: May 31, 2019                           Respectfully Submitted

                                                                                                                                24
                                                                                                                                                                                 By: /s/ Scott C. Hall
                                                                                                                                25
                                                                                                                                                                                     Scott C. Hall
                                                                                                                                26                                                   Attorneys for Plaintiff
                                                                                                                                                                                     MGA Employee Services, Inc.
                                                                                                                                27

                                                                                                                                28
                                                                                                                                     17452.001 4812-4895-2472.1                1                            3:18-cv-03139-VC
                                                                                                                                          PLAINTIFF MGA EMPLOYEE SERVICES, INC.'S MOTION FOR ENTRY OF FINAL JUDGMENT
                                                                                                                                 1              MOTION FOR ENTRY OF FINAL JUDGMENT AGAINST WESTBROOK

                                                                                                                                 2             Plaintiff MGA hereby moves the Court to enter final judgment in favor of MGA and

                                                                                                                                 3 against Defendant Westbrook, and states the following in support of such motion.

                                                                                                                                 4             WHEREAS:

                                                                                                                                 5             1.        On February 19, 2019, the Court entered an order granting MGA’s Motion for
                                                     One Montgomery Street, Suite 3000, San Francisco, California 94104 -5500




                                                                                                                                 6 Summary Judgment on its claims against Westbrook, and denying Westbrook’s Cross-Motion for

                                                                                                                                 7 Summary Judgment against MGA [Dkt. # 54] (the “Summary Judgment Order”);

                                                                                                                                 8             2.        The Summary Judgment Order fully and finally disposed of every claim, right, and

                                                                                                                                 9 liability between MGA and Westbrook with respect to this action (except with respect to the
C O B L E N T Z P A T C H D U F F Y & B A S S LL P




                                                                                                                                10 amount of costs or fees to be awarded to MGA as the prevailing party in this action);
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                                11             3.        MGA and Defendant John Stewart have reached a settlement that fully and finally

                                                                                                                                12 disposes of every claim, right, and liability between MGA and John Stewart with respect to this

                                                                                                                                13 action. (Declaration of Scott C. Hall filed concurrently herewith (“Hall Decl.”) ¶ 3.) MGA

                                                                                                                                14 understands that John Stewart intends to file a motion with the Court seeking to extinguish any

                                                                                                                                15 potential cross-complaint or indemnity/contribution claims by Westbrook against John Stewart in

                                                                                                                                16 connection with this action. (Id.) MGA intends to file a request for dismissal of John Stewart

                                                                                                                                17 from this action with prejudice upon the resolution of such motion. (Id.)

                                                                                                                                18             4.        MGA is entitled to damages in the amount of $500,000 for Westbrook’s breach of

                                                                                                                                19 the February 24, 2017 Client Staffing Agreement between MGA and Westbrook. This amount is

                                                                                                                                20 undisputed. (Declaration of William Shanahan in Support of MGA’s Motion for Summary

                                                                                                                                21 Judgment [Dkt. # 40] ¶ 14 (“MGA has paid five hundred thousand dollars ($500,000) in claims in

                                                                                                                                22 connection with the injury to Henry Rodas caused by David Kioa’s driving of a golf cart at the

                                                                                                                                23 Westbrook Apartments, in direct violation of the specific terms of the CSA.”); Westbrook’s

                                                                                                                                24 Answer to First Amended Complaint [Dkt. # 22] ¶ 11 (admitting that “MGA has paid $500,000.00

                                                                                                                                25 in workers compensation claims by Mr. Rodas as a result of the accident”)).

                                                                                                                                26             5.        MGA is entitled to prejudgment interest on its damages. Precision Heavy Haul,

                                                                                                                                27 Inc. v. Trail King Indus., Inc., 224 Ariz. 159, 160 (Ct. App. 2010) (“[A] party with a liquidated

                                                                                                                                28 claim is entitled to prejudgment interest as a matter of right and is so entitled whether ‘the claim
                                                                                                                                     17452.001 4812-4895-2472.1                1                            3:18-cv-03139-VC
                                                                                                                                          PLAINTIFF MGA EMPLOYEE SERVICES, INC.'S MOTION FOR ENTRY OF FINAL JUDGMENT
                                                                                                                                 1 sounds in contract or in tort.’”); In re Exxon Valdez, 484 F.3d 1098, 1101 (9th Cir. 2007) (“It is

                                                                                                                                 2 well settled that prejudgment interest is a substantive aspect of a plaintiff’s claim, rather than a

                                                                                                                                 3 merely procedural mechanism.”); Mutuelles Unies v Kroll & Linstrom, 957 F.2d 707, 714 (9th Cir.

                                                                                                                                 4 1992) (“In diversity jurisdiction, state law governs all awards of prejudgment interest.”).

                                                                                                                                 5             6.         Specifically, MGA is entitled to $91,666.67 in prejudgment interest on its $500,000
                                                     One Montgomery Street, Suite 3000, San Francisco, California 94104 -5500




                                                                                                                                 6 damages from August 1, 20171, at a rate of 10% per year under Arizona law (Arizona Revised

                                                                                                                                 7 Statutes 44-1201(A), (F)),2 plus an additional $136.82 for each day after June 1, 2019 until the day

                                                                                                                                 8 final judgment is entered;

                                                                                                                                 9             7.         MGA is also entitled to post-judgment interest on its damages pursuant to 28
C O B L E N T Z P A T C H D U F F Y & B A S S LL P




                                                                                                                                10 U.S.C. § 1961, at the rate equal to the weekly average 1-year constant maturity Treasury yield, as
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                                11 published by the Board of Governors of the Federal Reserve System, for the calendar week

                                                                                                                                12 preceding the day judgment is entered, compounded annually;3

                                                                                                                                13             8.         MGA is entitled to, and will seek, taxable costs from Westbrook pursuant to 28

                                                                                                                                14 U.S.C. § 1920 and Federal Rule of Civil Procedure 54(d)(1);

                                                                                                                                15             9.         Pursuant to Federal Rule of Civil Procedure 54(d)(2) and Civil Local Rule 54-5,

                                                                                                                                16 MGA will move for attorney’s fees and related nontaxable expenses from Westbrook within 14

                                                                                                                                17 days after the entry of judgment;

                                                                                                                                18             10.        Pursuant to Federal Rule of Civil Procedure 58(e), there is no just reason for delay

                                                                                                                                19 with respect to the entry of judgment, except with respect to the exact amount of costs and/or fees

                                                                                                                                20 recoverable by MGA against Westbrook.

                                                                                                                                21             ////////

                                                                                                                                22

                                                                                                                                23   1
                                                                                                                                         MGA provided formal notice of its claim to Defendants in July 2017 (FAC [Dkt. # 16], Ex. B).
                                                                                                                                     2
                                                                                                                                24    The prejudgment interest rate of 10% is the same under California law. Cal. Civ. Code §
                                                                                                                                     3289(b).
                                                                                                                                25   3
                                                                                                                                    Under Arizona law, MGA is entitled to post-judgment interest on its damages equal to the lesser
                                                                                                                                26 of 10% per year or at a rate per year that is equal to 1% plus the prime rate as published by the
                                                                                                                                   board of governors of the federal reserve system in statistical release H.15 or any publication that
                                                                                                                                27 may supersede it on the date that the judgment is entered. Ariz. Rev. Stat. Ann. § 44-1201(B).

                                                                                                                                28
                                                                                                                                     17452.001 4812-4895-2472.1                 2                            3:18-cv-03139-VC
                                                                                                                                           PLAINTIFF MGA EMPLOYEE SERVICES, INC.'S MOTION FOR ENTRY OF FINAL JUDGMENT
                                                                                                                                 1             NOW THEREFORE, Plaintiff MGA prays that this motion be granted as follows:

                                                                                                                                 2                       a.        That Final Judgment be entered in this action in favor of MGA against

                                                                                                                                 3 Westbrook;

                                                                                                                                 4                       b.        That Defendant Westbrook take nothing in this action, and that the Court

                                                                                                                                 5 deny any and all relief requested by Westbrook in accordance with the Summary Judgment Order;
                                                     One Montgomery Street, Suite 3000, San Francisco, California 94104 -5500




                                                                                                                                 6                       c.        That MGA be awarded, and Westbrook be ordered to pay to MGA:

                                                                                                                                 7                                  i.    $500,000 for damages caused to MGA by Westbrook’s breach of the

                                                                                                                                 8 February 24, 2017 Client Staffing Agreement between MGA and Westbrook; plus

                                                                                                                                 9                                ii.     $91,666.67 in prejudgment interest from August 1, 2017 to June 1,
C O B L E N T Z P A T C H D U F F Y & B A S S LL P




                                                                                                                                10 2019 at a rate of 10% per year, plus an additional $136.98 for each day after June 1, 2019 until the
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                                11 day final judgment is entered; plus

                                                                                                                                12                                iii.    Post-judgment interest on the total sum of items (i) and (ii) pursuant

                                                                                                                                13 to 28 U.S.C. § 1961 at the rate equal to the weekly average 1-year constant maturity Treasury

                                                                                                                                14 yield, as published by the Board of Governors of the Federal Reserve System, for the calendar

                                                                                                                                15 week preceding the day judgment is entered, compounded annually; plus

                                                                                                                                16                                iv.     MGA’s reasonable attorneys’ fees, which amount shall subsequently

                                                                                                                                17 be found by the Court in accordance with the procedures set forth in Federal Rule of Civil

                                                                                                                                18 Procedure 54(d)(2) and Civil Local Rules 54-5, or subsequent order of the Court; plus

                                                                                                                                19                                 v.     MGA’s costs pursuant to 28 U.S.C. § 1920 and Federal Rule of

                                                                                                                                20 Civil Procedure 54(d)(1), which amount shall subsequently be taxed in accordance with the

                                                                                                                                21 procedures set forth in 28 U.S.C. § 1924, Federal Rule of Civil Procedure 54(d)(1), and Civil

                                                                                                                                22 Local Rules 54-1 through 54-4, or subsequent order of the Court.

                                                                                                                                23                       d.        That the Clerk of the Court shall issue each and every writ subsequently

                                                                                                                                24 requested by MGA to enforce the judgment against Westbrook.

                                                                                                                                25                       e.        That the Court grant such further relief, both special and general, at law and

                                                                                                                                26 in equity, to which MGA is justly entitled.
                                                                                                                                27

                                                                                                                                28
                                                                                                                                     17452.001 4812-4895-2472.1                3                            3:18-cv-03139-VC
                                                                                                                                          PLAINTIFF MGA EMPLOYEE SERVICES, INC.'S MOTION FOR ENTRY OF FINAL JUDGMENT
                                                                                                                                 1 DATED: May 31, 2019                    Respectfully Submitted

                                                                                                                                 2

                                                                                                                                 3
                                                                                                                                                                          By: /s/ Scott C. Hall
                                                                                                                                 4                                            Scott C. Hall
                                                                                                                                                                              Attorneys for Plaintiff
                                                                                                                                 5                                            MGA Employee Services, Inc.
                                                     One Montgomery Street, Suite 3000, San Francisco, California 94104 -5500




                                                                                                                                 6

                                                                                                                                 7

                                                                                                                                 8

                                                                                                                                 9
C O B L E N T Z P A T C H D U F F Y & B A S S LL P




                                                                                                                                10
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                                11

                                                                                                                                12

                                                                                                                                13

                                                                                                                                14

                                                                                                                                15

                                                                                                                                16

                                                                                                                                17

                                                                                                                                18

                                                                                                                                19

                                                                                                                                20

                                                                                                                                21

                                                                                                                                22

                                                                                                                                23

                                                                                                                                24

                                                                                                                                25

                                                                                                                                26
                                                                                                                                27

                                                                                                                                28
                                                                                                                                     17452.001 4812-4895-2472.1                4                            3:18-cv-03139-VC
                                                                                                                                          PLAINTIFF MGA EMPLOYEE SERVICES, INC.'S MOTION FOR ENTRY OF FINAL JUDGMENT
